Citation Nr: 0534526	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-27 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease claimed as secondary to service connected 
diabetes mellitus type II.  

2.  Entitlement to service connection for diverticulitis of 
the colon claimed as secondary to service connected diabetes 
mellitus type II.  

3.  Entitlement to service connection for degenerative joint 
disease and arthritis claimed as secondary to service 
connected diabetes mellitus type II.  

4.  Entitlement to service connection for rash on the hands 
and feet claimed as secondary to service connected diabetes 
mellitus type II.

5.  Entitlement to service connection for vision problems 
including diabetic retinopathy claimed as secondary to 
service connected diabetes mellitus type II.  

6.  Entitlement to service connection for erectile 
dysfunction, loss of use of creative organ, claimed as 
secondary to service connected diabetes mellitus type II.  

7.  Entitlement to service connection for diabetic peripheral 
neuropathy of the lower extremities claimed as secondary to 
service connected diabetes mellitus type II.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from December 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2004, a statement of the case was issued in May 2004, and a 
substantive appeal was received in July 2004.  The veteran 
testified at a Board hearing at the RO in July 2005.  

Although initially also in appellate status, a claim of 
service connection for hypertension was eventually granted by 
rating decision in March 2005.  A dental disability issue was 
also initially in appellate status, but the veteran withdrew 
that issue in August 2004.

At the time of the July 2005 Board hearing, the veteran 
raised a claim of entitlement to an increased rating for his 
service connected diabetes mellitus type II.  The issue is 
referred to the RO for appropriate action because it has not 
been developed by the RO, and it is not inextricably 
intertwined with the current claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the time of the July 2005 Board hearing, the veteran 
submitted a packet of evidence.  It appears that certain 
items of that evidence are new and have not been reviewed by 
the RO.  At the hearing, the veteran expressly stated that he 
did not wish to waive his right to have the RO review this 
new evidence in the first instance.  Under the circumstances, 
the case must be returned to the RO for preliminary RO review 
of the new evidence.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should review the claims files, to 
include all evidence received since the 
most recent supplemental statement of the 
case, and determine if entitlement to 
service connection for any of the 
disabilities on appeal is warranted.  If 
any benefit remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

